Citation Nr: 1207733	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  08-24 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a shell fragment wound of the right knee other than scars. 

2.  Entitlement to service connection for residuals of a shell fragment wound of the right foot other than scars. 

3.  Entitlement to service connection for residuals of a shell fragment wound of the left eye. 

4.  Entitlement to service connection for residuals of a shell fragment wound of the right fourth finger. 

5.  Entitlement to service connection for residuals of a shell fragment wound of the lower back. 



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida (the agency of original jurisdiction (AOJ)).  These matters were before the Board in July 2010 when they were remanded for additional development.

In March 2010 the Veteran presented testimony before the undersigned Veterans Law Judge in a hearing at the RO.  A transcript of the hearing is associated with the claims file. 





REMAND

In its July 2010 Remand, the Board instructed the AOJ (in pertinent part) to afford the Veteran a medical examination to determine whether he has residuals of shell fragment wounds of the lower back and/or left eye, and/or residuals of shell fragment wounds other than scarring of the right foot, right knee, and/or right fourth finger, and if so the nature of such residuals.  Although the Veteran underwent a VA examination in October 2010, the requested development was not accomplished.  

Under Stegall v. West, 11 Vet. App. 268, 271 (1998), where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Given that the AOJ did not comply with the Board's remand instructions, and because the information sought is critical to the matters at hand, another remand is required.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following action:

1.  The RO or the AMC should schedule the Veteran for VA examinations by the appropriate physicians to determine the etiology of any low back disability, left eye disability, right foot disability (other than scarring), right knee disability (other than scarring), and right fourth finger disability present during the pendency of the claims.  The Veteran should be properly notified of the examinations and of the consequences of his failure to appear.  All studies deemed appropriate should be performed, and all the findings should be set forth in detail.  The claims file must be made available to and reviewed by each examiner. 

After review of the claims file and the examination, the appropriate examiner should offer an opinion with respect to each low back disability, left eye disability, right foot disability (other than scarring), right knee disability (other than scarring), and right fourth finger disability present during the period of the claim as to whether it is at least as likely as not (50 percent probability or greater) that the disability is etiologically related to the Veteran's period of service, to include shell fragment wounds sustained therein.

The examiners must explain the rationale for all opinions expressed.  All findings and conclusions should be set forth in a legible report.

2.  The RO or the AMC should also undertake any other development it determines to be warranted. 

3.  Then, the RO or the AMC should readjudicate the Veteran's claims based on a de novo review of the record.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims file is returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted. 

No action is required of the Veteran until he is otherwise notified, but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 


Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


